Citation Nr: 1129131	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.  He served in Vietnam from July 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). 

In a December 2009 decision, the Board denied the claim.  The Veteran entered a timely appeal to the U. S. Court of Appeals for Veterans Claims (Court).  By Order dated in November 2010, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication.


FINDINGS OF FACT

1.  The Veteran engaged in combat.

2.  The evidence is in equipoise regarding whether the Veteran's bilateral hearing loss began in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Hickson requirements.  However, absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, as in this case, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran states that he was exposed to noise during combat as an infantryman in Vietnam and that he experienced periods of hearing loss during service.  Section 1154(b) addresses a combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  There is a contrary medical opinion regarding the origin of the Veteran's bilateral hearing loss.  See VA examination conducted in September 2005 and November 2005 addendum.  However, the provisions of section 1154(b) serve to provide a grant of benefits for bilateral hearing loss, as a combat Veteran is competent to state that he had bilateral hearing loss due to combat in service.  The Veteran is also competent to state that he had bilateral hearing loss continuously thereafter.  Affording this combat Veteran the benefit of the doubt, service connection for bilateral hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is warranted.

The Board is granting service connection for bilateral hearing loss, and this is the greatest benefit the Veteran can receive under the circumstances.  Any failure to notify or assist him is inconsequential and, therefore, at most, no more than harmless error.


ORDER

Service connection for bilateral hearing loss is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


